DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 22 March 2021, 3 August 2021, 23 November 2021, and 9 August 2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The parent application is now a published patent. Therefore, it is recommended to change “16/401,900, filed on May 2, 2019, which is” on page 1 lines 5-6 to “16/401,900, filed on May 2, 2019, now U.S. Patent No. 10,992,423, which is”.
Appropriate correction is required.

Drawings
The drawings are objected to because there is a lack descriptive text legends for Figures 2-3 [see 37 CFR 1.83, CFR 1.84[5(O)], MPEP § 608.02(e)].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claims 1, 4, 10, and 13 recite the limitation “UCI” in lines 8, 1 and 2, 10, and 1 and 2 respectively. For consistency and clarification with “Uplink Control Information (UCI)” in lines 3 and 4 of claims 1 and 10 respectively, it is recommended to change “UCI” in lines 8, 1 and 2, 10, and 1 and 2 respectively, to “the UCI”.
Claims 2-9 and 11-18 are also objected for the same reason as set forth above in claims 1 and 10 respectively.
Claims 4 and 13 recite the limitation “a feedback size indication” in lines 1-2 and 2 respectively. For consistency and clarification with “a feedback size indication” in lines 5 and 6 of claims 1 and 10 respectively, it is recommended to change “a feedback size indication” in lines 1-2 and 2 respectively, to “the feedback size indication”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,992,423 B2 (hereinafter referred to as “Parkvall”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application merely broaden the scope of claims 1-14 of Parkvall.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 (including claim 6) of U.S. Patent No. 9,356,760 B2 (hereinafter referred to as “Larsson”) in view of Marinier at al. WO 2016/123372 A1 (hereinafter referred to as “Marinier”). Note Larsson and Marinier were cited by the applicant in the IDS received 22 March 2021.
As to claims 1/10, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1/10 of the instant application is the same scope of claim 10 (including claim 6) of Larsson by adding the well-known elements and functions as set forth below.
Instant Application Claim 1/10
Larsson Claim 10 (including claim 6)
A method of operating a user equipment (UE) in a New Radio (NR) radio access network, the method comprising:
(Claim 6)
A User Equipment (UE) configured to generate Hybrid Automatic Repeat reQuest (HARQ) feedback for transmission in a wireless communication network, said UE comprising:
a communications interface comprising a transceiver for communicating with the wireless communication network via an air interface; and
a controller circuit operatively associated with the communications interface and configured to:
transmitting Uplink Control Information (UCI) comprising Hybrid Acknowledgement Repeat Request (HARQ) feedback on a Physical Uplink Shared Channel (PUSCH) based on a feedback size indication received with Downlink Control Information (DCI) signaling, the DCI signaling being an uplink grant also scheduling to the UE a signaling resource range for transmission on the PUSCH; and
(Claim 6)
receive a Downlink Assignment Index (DAI) in an Uplink (UL) grant for the UE, where the UE is operating according to a Carrier Aggregation (CA) configuration that aggregates a number of Time Division Duplex (TDD) cells of the wireless communication network as serving cells for the UE; determine the number of HARQ feedback bits to generate for each serving cell based on a minimum one between the value of the DAI and the size of an association set for the serving cell, where the association set of each serving cell is defined by the Uplink/Downlink (UL/DL) configurations of the serving cells and indicates which DL subframes are associated with the HARQ feedback for the serving cell; and generate the HARQ feedback based on generating the determined number of HARQ feedback bits for each of the serving cells;
(Claim 10)
wherein the controller circuit is configured to transmit the HARQ feedback on a Physical Uplink Shared Channel (PUSCH) corresponding to the UL grant
transmitting UCI being further based on a feedback configuration configured to the UE.
(Claim 6)
wherein the controller circuit is further configured to perform said generate and determine operations conditionally in dependence on subframe configuration values, so that HARQ feedback bits are not generated for any DL subframes having one or more defined special subframe configurations.


In view of the above, it is clear that the claim 1 of the instant application and claim 10 (including claim 6) of Larsson merely recited the same invention except for “Downlink Control Information (DCI) signaling”.
However, the above-mentioned claimed limitations are well known in the art as evidenced by Marinier. In particular, Marinier teaches feedback size indication received with Downlink Control Information (DCI) signaling, the DCI signaling being an uplink grant (¶¶278-279, 299, 306, and 309).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “Downlink Control Information (DCI) signaling” as taught by Marinier in the method of Larsson so that it would provide a means for receiving scheduling information (payload size, UL grant, etc.) for the UCI/HARQ (Marinier, ¶¶278-279, 299, 306, and 309).
As to claims 5, 7, 14, and 16, Larsson further discloses claim 5/14 (claim 6, lines 16-26) and claim 7/16 (claim 6, lines 11-26).
As to claims 2-4, 6, 8-9, 11-13, 15, and 17-18, Marinier further discloses claim 2/11 (¶¶288-289 and 294); claim 3/12 (¶287); claim 4/13 (¶¶279, 282, 299, 309, and 312); Claim 6/15 (¶¶279, 282, 299, and 312); claim 7/16 (¶¶288-289 and 309); claim 8/17 (¶¶300-301, 306, 309, 312, and 326); and claim 9/18 (¶¶241 and 345).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional teachings of Marinier in the method of Larsson for the same rationale as set forth in claims 1/10 (Marinier, ¶¶278-279, 299, 306, and 309).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinier.
As to claim 1, Marinier teaches a method of operating a user equipment (UE) in a New Radio (NR) radio access network (¶¶277-278: method of operating a WTRU), the method comprising:
transmitting Uplink Control Information (UCI) (¶299: generate and transmit UCI) comprising Hybrid Acknowledgement Repeat Request (HARQ) feedback (¶283: include HARQ A/N in UCI transmission) on a Physical Uplink Shared Channel (PUSCH) (¶¶300, 306, and 312: on a PUSCH) based on a feedback size indication received with Downlink Control Information (DCI) signaling (¶¶306, 309, and 312: based on DCI for UCI including payload size of UCI), the DCI signaling being an uplink grant also scheduling to the UE a signaling resource range for transmission on the PUSCH (¶¶277, 279, 299, 300, and 306: DCI is uplink grant for scheduling resource allocation for transmission of UCI on the PUSCH); and
transmitting UCI being further based on a feedback configuration configured to the UE (¶¶288, 294, 297, and 299: transmit UCI including HARQ A/N based on WTRU’s HARQ A/N configuration).
As to claim 2, Marinier teaches the method according to Claim 1, wherein the feedback size indication indicates a number of bits of HARQ feedback pertaining to associated HARQ processes scheduled for a time interval comprising a plurality of slots to be transmitted (¶¶288-289 and 294: feedback size indication includes number of bits for HARQ A/N for WTRU’s configuration for each cell also indicating appropriate HARQ feedback process and transport blocks for the UCI transmission).
As to claim 3, Marinier teaches the method according to Claim 1, wherein the UCI comprises measurement information (¶287: UCI includes CSI).
As to claim 4, Marinier teaches the method according to Claim 1, wherein transmitting UCI based on a feedback size indication further comprises transmitting UCI in a feedback resource range, the feedback resource range being determined based on the feedback size indication (¶¶279, 282, 299, 309, and 312: transmitting UCI based on received resource information for UCI including scheduling information for UCI including the number of RBs and payload size indicated by the DCI scheduling the UCI on PUSCH including serving cell ID and resource block assignment).
As to claim 5, Marinier teaches the method according to Claim 1, wherein the feedback size indication is an indirect indication (¶294: size reduction indirectly indicates feedback size).
As to claim 6, Marinier teaches the method according to Claim 1, wherein the UCI is transmitted on resources of the signaling resource range (¶¶279, 282, 299, and 312: UCI is transmitted on resources of the RBs indicated by the received DCI indicating scheduling information for the UCI on PUSCH including resource block assignment).
As to claim 7, Marinier teaches the method according to Claim 1, wherein the feedback size indication pertains to a size of HARQ feedback pertaining to a plurality of different HARQ processes (¶¶288-289 and 309: HARQ process ID for UCI indicates HARQ payload size for different HARQ processes respectively corresponding to the HARQ process IDs).
As to claim 8, Marinier teaches the method according to Claim 1, wherein the feedback size indication is transmitted separately from at least one scheduling assignment scheduling signaling to which the HARQ feedback pertains (¶¶300-301, 306, 309, 312, and 326: HARQ payload size in PUSCH grant is transmitted separately from scheduling assignment for the part of the HARQ feedback originally pertaining to PUCCH).
As to claim 9, Marinier teaches the method according to Claim 1, wherein the HARQ feedback is rate matched on the signaling resource range (¶¶152-153, 241, and 345: adjust coding rate to accommodate HARQ feedback on the PUSCH).
As to claim 10, claim 10 is rejected the same way as claim 1. Note Marinier further teaches a user equipment (UE) for a New Radio (NR) radio access network, the UE comprising processing circuitry and radio circuitry (¶¶32 and 277-278; figure 1B: WTRU comprising processor 118 and transceiver 120).
As to claim 11, claim 11 is rejected the same way as claim 2.
As to claim 12, claim 12 is rejected the same way as claim 3.
As to claim 13, claim 13 is rejected the same way as claim 4.
As to claim 14, claim 14 is rejected the same way as claim 5.
As to claim 15, claim 15 is rejected the same way as claim 6.
As to claim 16, claim 16 is rejected the same way as claim 7.
As to claim 17, claim 17 is rejected the same way as claim 8.
As to claim 18, claim 18 is rejected the same way as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469